Citation Nr: 0823359	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  02-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of 
gasoline in the eyes.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

4.  Entitlement to a compensable evaluation for 
renolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in October 2001 and May 2004.  

In August 2005, the Board remanded this case for additional 
development on the back disorder issue and for a Statement of 
the Case on the remaining issues, as well as three other 
claims.  A Statement of the Case was issued in January 2007, 
and, in February 2007, the veteran submitted a Substantive 
Appeal on the claims of service connection for a right knee 
disorder and residuals of gasoline in the eyes and the claim 
for a compensable evaluation for renolithiasis.  All of these 
matters are thus presently before the Board on appeal.

The reopened claim of service connection for a back disorder, 
along with the claim for a compensable evaluation for 
renolithiasis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed right knee disorder was not first 
manifest in service or for many years thereafter.

2.  The veteran has not been shown to have a current and 
chronic disorder as a residual of gasoline in the eyes during 
service.

3.  The veteran's claim of service connection for a back 
disorder was initially denied in an unappealed September 1993 
rating decision.

4.  Evidence received since the September 1993 rating 
decision is new and bears directly and substantially on the 
question of a current diagnosis of degenerative disc disease 
of the lumbosacral spine as a result of service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Residuals of gasoline in the eyes were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  New and material evidence has been received to reopen a 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a right knee 
disorder and residuals of gasoline in the eyes

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
regard to the right knee claim in September 2003.  A further 
letter, addressing both service connection claims, was issued 
in July 2006.  While this letter was issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a January 2007 Statement of the Case, 
consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the July 2006 VCAA 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, a VA examination has been found to not be 
"necessary" in this case pursuant to 38 U.S.C.A. 
§ 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

During service, in November 1972, the veteran was treated 
after having gasoline splashed in his eyes.  At that time, 
the eyes were noted to be red, irritated, and burning, but he 
received no subsequent treatment specifically for this 
injury.  Simple myopia was noted in February 1972.  Service 
medical records from May 1990 and September 1991 indicate 
subjective complaints of right knee pain, but the only 
assessments concerned rule out gout, without specification to 
the knee, and the feet.  The October 1991 separation 
examination report indicates no abnormalities of the right 
knee and no eye symptomatology except for refractive error, 
which, under 38 C.F.R. § 3.303(c), is not considered a 
disability for VA purposes in the absence of a superimposed 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).   

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the claim of service 
connection for a right knee disorder is a July 2003 VA 
treatment record indicating swelling of the right knee, first 
noticed one day earlier.  None of the medical documentation 
of record suggests an etiological relationship between any 
current symptoms and service, however.

As to the eyes, the veteran has undergone VA diabetic eye 
evaluations but has not been treated for any disorders 
subsequent to service other than refractive error.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorders to service.  Accordingly, the Board finds that 
etiology opinions are not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  
Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
February 2007 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, as 
to the issue of medical causation, the veteran's lay opinion 
does not constitute competent evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for a right knee 
disorder and residuals of gasoline in the eyes, and these 
claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder

Preliminarily, the Board has considered the VCAA provisions 
described above with regard to the this matter but finds 
that, given the favorable action taken below, no further 
assistance in developing the facts pertinent to this matter 
is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

In this case, the veteran's initial claim of service 
connection for a low back disorder was denied in a March 1994 
rating decision on the basis that his mechanical low back 
pain, in the absence of diagnosed pathology, was not 
considered a ratable disability.  The RO cited to treatment 
for low back pain in service, as well as to a February 1994 
VA examination report containing a diagnosis of recurrent low 
back pain, episodic, with no neurologic impairment found.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").

The veteran was notified of this unfavorable rating decision 
in April 1994 but did not respond in the following year.  The 
Board therefore finds that the March 1994 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

Of particular note to the Board is a September 2005 private 
MRI report containing an impression of mild degenerative disc 
disease, most apparent at L4-L5 and L5-S1 with associated 
broad-based bulges but no significant compression or 
displacement of the traversing neural elements.  Unlike the 
pain findings of record as of the March 1994 rating decision, 
this impression does constitute a ratable disability for VA 
purposes.  Moreover, given the veteran's in-service treatment 
for low back pain, this evidence bears directly and 
substantially on the specific question of a current diagnosis 
of degenerative disc disease of the lumbosacral spine as a 
result of service.

Overall, VA has received new and material evidence in regard 
to the veteran's previously denied claim of service 
connection for a back disorder.  This claim is therefore 
reopened but, as described below, requires additional 
development upon remand.  The claim on appeal is therefore 
partially granted.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for residuals of gasoline 
in the eyes is denied.

New and material evidence has been received to reopen a claim 
of service connection for a back disorder; to that extent 
only, the appeal is granted.


REMAND

To date, the RO has not afforded the veteran a VA examination 
in conjunction with his now-reopened claim of service 
connection for a low back disorder.  Given the current 
diagnosis and his history of in-service treatment, however, 
such an examination is "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The veteran has also not, to date, been afforded a VA 
examination in conjunction with his claim for a compensable 
evaluation for renolithiasis, and again such an examination 
is "necessary" prior to further Board action.  Id.  
Moreover, as this claim concerns an existing evaluation, 
rather than an initial evaluation, it is subject to the 
precise notification requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), in regard to the 
claim for a compensable evaluation for 
renolithiasis, it is essential that: (1) 
this letter notify the veteran that to 
substantiate an increased evaluation 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) to the extent that the 
diagnostic code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
letter must contain at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes (with the 
criteria of 38 C.F.R. §§ 4.115a 
and 4.115b, Diagnostic Codes 7508 and 
7509 set forth in the letter); and (4) 
the notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  Then, the veteran should be afforded 
a VA genitourinary examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected renolithiasis.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is also requested to provide a 
description of all current symptoms 
attributable to the veteran's 
renolithiasis, specifically to include 
the frequency of attacks of colic and any 
other renal dysfunction.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The veteran should also be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed back disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed back disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
back disorder and entitlement to a 
compensable evaluation for renolithiasis 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


